EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Georgia-Carolina Bancshares, Inc.(the “Company”) on Form10-Q for the quarterly period ended June 30, 2011 as filed with the Securities and Exchange Commission on or about the date hereof (the “Report”), the undersigned, Remer Y. Brinson III, President and Chief Executive Officer of the Company, and Thomas J. Flournoy, Senior Vice President and Chief Financial Officer of the Company, do hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1)the Report fully complies with the requirements of section 13(a) of the Securities Exchange Act of 1934; and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/Remer Y. Brinson, III Remer Y. Brinson, III President and Chief Executive Officer August 11, 2011 By: /s/Thomas J. Flournoy Thomas J. Flournoy Senior Vice President and Chief Financial Officer August 11, 2011
